DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed November 29, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103- Obviousness (New Rejections)
1) Claims 1-2, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Sadeleer et al. (ES 2376311).
De Sadeleer et al. disclose a composition comprising partially hydrolyzed cereal protein. The protein is characterized by the fact that from 20 to 80% by of the partially hydrolyzed cereal protein has a molecular weight of 25kDa or greater, 8% by weight or less of the partially hydrolyzed cereal protein has a molecular weight of 1.4 kDa or less and wherein the partially hydrolyzed cereal protein has a nitrogen solubility index of 90% or greater at a pH of 1 to 10 (paragraph 0010). The type of hydrolyzed cereal protein that may be used includes those that are derived from rice and wheat 
The prior discloses compositions containing a rice or wheat hydrolyzed protein in water. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  Therefore, it would have been obvious to one of ordinary skill in the art to have made water with a hydrolyzed wheat or rice protein. 
The reference does not disclose the exact range recited by the instant claims. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The claims recite 0.5% to 3% of the hydrolyzed protein whereas the reference discloses 0.5 

2) Claims 1-2, 9, 15-19,  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0190682).
Lee et al. disclose using protein hydrolysates in detergent formulations as inhibitors. The inhibitors may comprise 0.1% to about 2.5% by weight. The term " protein hydrolysate" refers to a hydrolysate produced by hydrolysis of a protein of any type or class. Preferred embodiments of protein hydrolysates include: HyPep 4601.TM. (protein hydrolysate from wheat gluten), Amisoy (soy protein acid hydrolysate), Amicase (casein acid hydrolysate from bovine milk), Protease peptone (enzymic hydrolysate from vegetable protein) (paragraph 0047). The molecular weight of the protein inhibitor is less than 5000 Da. The inhibitor may be formed by hydrolyzing a protein or a protein hydrolysate may be used. The molecular weight of the hydrolyzed product of the protein has a molecular weight of less than 5000 Da. The compositions may be formulated into mouthwashes (paragraph 0055). 
The prior discloses compositions containing a wheat hydrolyzed protein in a mouthwash. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  Therefore, it would have been obvious to one of ordinary skill in the art to have made a mouthwash with a hydrolyzed wheat protein. 
The reference does not disclose the exact range recited by the instant claims. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The claims recite 0.5% to 3% of the hydrolyzed protein whereas the reference discloses .01 to 2.5%. The claimed range lies inside the reference range and therefore the range recited by the instant claims is obvious over Lee et al.

3) Claims 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0190682) in view of Vermeer (US 5,624,906).
Lee et al. disclose using protein hydrolysates in detergent formulations as inhibitors. The inhibitors may comprise 0.1% to about 2.5% by weight. The term " protein hydrolysate" refers to a hydrolysate produced by hydrolysis of a protein of any type or class. Preferred embodiments of protein hydrolysates include: HyPep 4601.TM. 
Lee et al. differ from the instant claims insofar as it does not disclose the components of a mouthwash.
Vermeer discloses composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Water general comprises 45% to about 90% by weight of the composition (col. 38, lines 16-22). Fluoride may be included and typical levels of fluoride are from about 0% to about 5% by weight of the composition. Flavors are used and typical levels of flavor oil are from about 0.01% to about 4% by weight of the composition (col. 37, lines 20-27). Antibacterial agents include cetylpyridinium chloride and comprise 0 to about 5% by weight of the composition (col. 36, lines 1-30). Surfactants include nonionic surfactant. Anionic surfactants include hydrolyzed protein from wheat gluten. Typical levels of surfactant are about 0.02% to about 25% by weight of the composition.  Proteins are used and include hydrolyzed wheat gluten (col. 40, lines 5-18). Examples of humectants useful in the present invention which serve to add body or mouth feel to a mouthwash or dental rinse composition and retain moisture in a dentifrice composition include polyethylene glycol, propylene glycol (PG), glycerol (glycerin), erythritol, xylitol, 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the application to have used fluoride, cetylpyridinium chloride, a humectant, a flavor and a nonionic surfactant in the mouthwash composition of Lee et al. to obtain their therapeutic functions as an antibacterial agent, an anticaries, a moisturizer and a flavor. 


Conclusion
Claims 1-4, 6-13 and 15-21 are rejected.
Claim 5 is withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612